DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 20 are objected to because of the following informalities: 
In line 1 of claim 7, --chip—should be inserted between “semiconductor” and “being.”
In line 1 of claim 20, “apparatus” should be replaced with –method--.
In line 1 of claim 20, --chip—should be inserted between “semiconductor” and “being.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 12, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20150069605 to Lin et al.
Regarding claim 1, Lin et al. teach an apparatus, comprising: 
a semiconductor chip (21) having a side; 

a solder cap (28’) positioned on the pillar portion, the solder cap having a second lateral dimension (W2) smaller than the first lateral dimension
Regarding claims 5, 12 and 18, Lin et al. teach an apparatus and method, wherein the pillar portion comprises a pillar base portion (24) and pillar pedestal portion (26) projecting vertically away from the pillar base portion, the pillar base portion having the exposed shoulder.
Regarding claims 6, 13 and 19, Lin et al. teach an apparatus, wherein the pillar portion and the pillar pedestal comprise the same material. Lin et al., ¶ [0054].
Regarding claim 8, Lin et al. teach An apparatus, comprising: 
a package substrate (¶ [0004] a flip-chip package inherently includes a package substrate) having conductor structures (211); and 
a semiconductor chip (21) mounted on the package substrate, the semiconductor chip having plural conductive pillars (27) electrically connected to the conductor structures, each of the conductive pillars including a pillar portion having an exposed shoulder facing away from the semiconductor chip, the shoulder providing a wetting surface to attract melted solder, the pillar portion having a first lateral dimension (W1) at the shoulder, and a solder cap (28’) positioned on the pillar portion, the solder cap having a second lateral dimension (W2) smaller than the first lateral dimension.
Regarding claim 14, Lin et al. teach a method of manufacturing, comprising: 
fabricating plural conductive pillars (27) on a side of a semiconductor chip (21), each of the conductive pillars including a pillar portion having an exposed shoulder facing away from the 
placing a solder cap (28’) on each of the pillar portions, each of the solder caps having a second lateral dimension (W2) smaller than the first lateral dimension.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.
Lin et al. do not teach an apparatus and method, wherein a circuit board is incorporated into the flip-chip structure. It is well-known and common practice in the art to mount semiconductor chips on circuit boards. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the chip into a circuit board since it is desirable to follow common practice in the art, as well as achieve greater degrees of functionality.
Claims 2 – 4, 9 -11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. as applied to claims 1, 5, 6, 8, 12, 13, 18 and 19 above, and further in view of US Patent No. 10,453,817 to Dadvand et al.
Regarding claims 2, 9 and 15 Lin et al. do not teach an apparatus and method, wherein the pillar portion includes a pillar base portion and a pillar barrier layer positioned on the pillar base portion, the solder cap being positioned on the pillar barrier layer. Dadvand et al. teach a pillar barrier layer (114) on the base layer (112) with a solder cap (116) on the barrier layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a barrier layer on the pillar, since it is desirable to prevent the copper from dissolving into the solder layer.
Regarding claims 3, 10, the Lin et al. do not teach an apparatus comprising an underbump metallization (UBM) seed layer positioned beneath the pillar base portion. Dadvand et al. teach a seed layer positioned beneath the pillar base portion. Dadvand et al., Col. 2, lines 40 – 49. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the seed layer into the invention of Lin et al, since it is desirable to improve the adhesion of the copper pillar.
	Regarding claims 4, 11 and 17, Lin et al. teach an apparatus and method, wherein the pillar base portion has the exposed shoulder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 7 – 10, 14 – 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 – 8, 13, 15 and 19 of U.S. Patent No. 10,943,880. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite each limitation of the instant application.

17/195,046
10,943,880
1. (Original) An apparatus, comprising: a semiconductor chip having a side; plural conductive pillars on the side, each of the 
2. (Original) The apparatus of claim 1, wherein the pillar portion includes a pillar base portion and a pillar barrier layer positioned on the pillar base portion, the solder cap being positioned on the pillar barrier layer.



2. The apparatus of claim 1, comprising an underbump metallization (UBM) seed layer positioned beneath each of the pillar base portions.
7. (Original) The apparatus of claim 1, comprising a circuit board, the 2180588-US-CNT semiconductor being mounted on the circuit board.
6. The apparatus of claim 1, comprising a circuit board, the semiconductor chip being mounted on the circuit board.

9. (Original) The apparatus of claim 8, wherein the pillar portion includes a pillar base portion and a pillar barrier layer positioned on the pillar base portion, the solder cap being positioned on the pillar barrier layer.
7. An apparatus, comprising: a package substrate having conductor structures; and a semiconductor chip mounted on the package substrate, the semiconductor chip having plural conductive pillars electrically connected to the conductor structures, each of the conductive pillars including a pillar portion having an exposed shoulder facing away from the semiconductor chip, the shoulder providing a wetting surface to attract melted solder, the pillar portion having a first lateral dimension at the shoulder, the pillar portion including a pillar base portion and a pillar barrier layer positioned on the pillar base portion, the pillar barrier layer having a central portion and a ring portion separated from the central portion by a gap, the ring portion having the exposed shoulder, the gap providing a space to attract the melted solder, and a solder cap positioned on the pillar portion, the solder cap having a second lateral dimension smaller than the first lateral dimension.
10. (Currently Amended) The apparatus of claim 9, comprising an underbump metallization (UBM) seed layer positioned beneath the pillar base portion.

14. (Original) A method of manufacturing, comprising: fabricating plural conductive pillars on a side of a semiconductor chip, each of the conductive pillars including a pillar portion having an exposed shoulder facing away from the semiconductor chip, the shoulder providing a wetting surface to attract melted solder, the pillar portion having a first lateral dimension at the shoulder; and placing a solder cap on each of the pillar portions, each of the solder caps having a second lateral dimension smaller than the first lateral dimension.
15. (Original) The method of claim 14, wherein the pillar portion includes a 3180588-US-CNT pillar base portion and a pillar barrier layer positioned on the pillar base portion, the solder cap being positioned on the pillar barrier layer.
16. (Currently Amended) The method of claim 15, wherein the semiconductor chip further comprises an underbump metallization (UBM) seed layer positioned beneath the pillar base portion and the pillar barrier layer has a central 

15. (Currently amended) The method of claim 13, comprising fabricating an underbump 

19. The method of claim 13, comprising mounting the semiconductor chip on a circuit board.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814